Title: To George Washington from Major General William Heath, 25 June 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Highlands [N.Y.] Danforths HouseJune 25th 1779
        
        I do myself the honor to transmit the enclosed Intelligence received from Genl Huntington the last night about Ten oClock—and request your Excellencys direction respectg the arms brought out by Deserters.
        I take the Liberty to enclose Several Papers received from Colo. Allen the Day before I left Boston.
        I shall endeavour to have the Troops in this Quarter in readiness for any emergency. have the Honor to be with the greatest respect your Excellencys most obedient Servt
        
          W. Heath
        
      